DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. Pat. App. Pub. No. 2015/0111380).

(9) providing a substrate (102); 
forming a material layer (107/108) on the substrate (102); and 
patterning the material layer to forming a plurality of first patterns (NO LABEL), a plurality of second patterns (NO LABEL) and a plurality of third patterns (107/108), wherein, the first patterns (NO LABEL) and the second patterns (NO LABEL) are parallel and separately arranged in an array arrangement, the second patterns (NO LABEL) are disposed at two opposite sides of the first patterns (NO LABEL), the third patterns (107/108) are parallel and separately disposed at another two opposite sides of the first patterns (NO LABEL), with a dimension of each of the second patterns (NO LABEL) being smaller than that of each of the first patterns (NO LABEL), and with a dimension of each of the third patterns (107/108) being greater than that of each of the first patterns (NO LABEL) (see Figure 9A).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pat. No. 9,490,136).
Chang discloses, as displayed in Figure 12B, a hard mask stack having
(9) providing a substrate (210); 
forming a material layer (320) on the substrate (210); and
patterning the material layer (320) to forming a plurality of first patterns (430’/620’), a plurality of second patterns (740) and a plurality of third patterns (320), wherein, the first patterns (430’/620’) and the second patterns (740) are parallel and .

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Pat. No. 9,406,511).
Huang discloses, as shown in Figure 4B, a self-aligned double patterning with 
(9) providing a substrate (102); 
forming a material layer (114) on the substrate (102); and
patterning the material layer (114) to forming a plurality of first patterns (NO LABEL), a plurality of second patterns (402) and a plurality of third patterns (114), wherein, the first patterns (NO LABEL) and the second patterns (402) are parallel and separately arranged in an array arrangement, the second patterns (402) are disposed at two opposite sides of the first patterns (NO LABEL), the third patterns (114) are parallel and separately disposed at another two opposite sides of the first patterns (NO LABEL), with a dimension of each of the second patterns (402) being smaller than that of each of the first patterns (NO LABEL), and with a dimension of each of the third .

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVilliers (U.S. Pat. No. 8,871,646).
DeVilliers discloses, as shown in Figure 8E, a masking pattern with 
(9) providing a substrate (110); 
forming a material layer (860) on the substrate (110); and
patterning the material layer (860) to forming a plurality of first patterns (645), a plurality of second patterns (330) and a plurality of third patterns (845), wherein, the first patterns (645) and the second patterns (330) are parallel and separately arranged in an array arrangement, the second patterns (330) are disposed at two opposite sides of the first patterns (645), the third patterns (845) are parallel and separately disposed at another two opposite sides of the first patterns (645), with a dimension of each of the second patterns (330) being smaller than that of each of the first patterns (645), and with a dimension of each of the third patterns (845) being greater than that of each of the first patterns (645) (see Figure 8E).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. App. Pub. No. 2015/0111380) OR Chang et al. (U.S. Pat. No. 9,490,136) OR Huang et al. (U.S. Pat. No. 9,406,511) OR DeVilliers (U.S. Pat. No. 8,871,646).
Chang OR Chang OR Huang OR DeVilliers does not discloses wherein a cross angle between the first direction and the second direction is about 60 to 120 degrees. However, Chang OR Chang OR Huang OR DeVilliers teaches as shown in Figures above wherein a cross angle between the first direction and the second direction is about 90 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chang OR Chang OR Huang OR DeVilliers since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  


Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 24, 2021